UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SELVIN DARIO NAJERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:12-cr-00066-GEC-RSB-2; 7:16-cv-81183-GEC-RSB)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Selvin Dario Najera, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Laura Day Rottenborn, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Selvin Dario Najera seeks to appeal the district court’s order

denying and dismissing his “Motion Pursuant to 28 U.S.C. § 2255

[(2012)],” in which he sought a reduced sentence based on Amendment

794 to the Sentencing Guidelines.           The district court dismissed

without prejudice the request for § 2255 relief, construed the

motion as one seeking a reduction in sentence under 18 U.S.C.

§ 3582(c) (2012), and denied that motion.

      With respect to the portion of the court’s order denying

Najera’s effort to receive a sentence reduction under § 3582(c),

we   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm this portion of the district court’s order

for the reasons stated by the district court. United States v.

Najera, No. 7:12-cr-00066-GEC-RSB-2 (W.D. Va. Sept. 1, 2016).

      The portion of the district court’s order dismissing without

prejudice Najera’s 28 U.S.C. § 2255 motion is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484

                                      2
(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.   Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Najera has not made the requisite showing.    Accordingly, we deny

a certificate of appealability and dismiss the appeal in part.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                3